Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 9-11, 14-16, 19-20, 24-25, 27, 29, 31, 43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites “a physically separate second polymer”. It is not clear from what the second polymer is separate. For examination purposes, Examiner interprets the limitation to mean that the second polymer is physically separate from the first polymer.
The remaining rejected claims are rejected since they depend from claim 1 which is vague for the reason set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 9-11, 14-16, 19-20, 24-25 and 31  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2014/0255939, Pub Date: 09/11/2014, hereinafter “Wong”).
Regarding claim 1, Wong teaches throughout the publication a method for detecting an analyte in a sample (see for example, paragraph 0136) 
comprising combining a sample with a first polymer (see para. 0114 disclosing 2 or more bridge oligonucleotides, wherein one bridge oligonucleotide is equivalent to Applicant’s first polymer) 
and a physically separate second polymer (see para. 0114 disclosing 2 or more bridge oligonucleotides, wherein a second bridge oligonucleotide is equivalent to Applicant’s second polymer), 

under conditions that allow binding of analyte-specific binding partners to respective analytes, wherein the analyte-specific binding partners are able to bind to a single analyte simultaneously (paragraphs 0114 and 0136), 
detecting a complex formed by the binding of the first polymer and the second polymer to an analyte in the sample, wherein presence of the complex is indicative of presence of the analyte in the sample, and optionally wherein conformation of the complex identifies the analyte (paragraphs 0136-0137). 
Regarding claim 2, Wong teaches the method wherein the analyte-specific binding partners conjugated to the first and second polymers may be identical (paragraph 0136). 
Regarding claim 4, Wong teaches the method wherein one or both of the analyte-specific binding partners are antibodies or antigen-binding antibody fragments (paragraphs 0120).
Regarding claim 6, Wong teaches the method wherein the analyte-specific binding partners bind to different epitopes of an analyte (paragraph 0136). 
Regarding claim 9, Wong teaches the method wherein the analyte-specific binding partners are located at about the mid-point along the length of the first or second polymer (paragraph 0015). 
Regarding claim 10, Wong teaches the method wherein the first polymer and/or the second polymer is a nucleic acid (paragraphs 0114, and 0136-0137). 

Regarding claim 14, Wong teaches the method wherein the first polymer and/or the second polymer is a single-stranded nucleic acid (paragraph 0009). 
Regarding claims 15 and 19, Wong teaches the method wherein the first polymer and/or the second polymer is a partially or completely double-stranded nucleic acid (paragraphs 0033 and 0092). 
Regarding claim 16, Wong teaches the method wherein the first polymer and/or the second polymer comprises a single-stranded nucleic acid hybridized to one or more oligonucleotides (paragraph 0036). 
Regarding claim 20, wherein the first polymer and/or the second polymer is a completely double-stranded nucleic acid having nicks in at least one nucleic acid strand (paragraph 0097). 
Regarding claim 24, Wong teaches the method wherein the complex is detected based on its conformation (paragraphs 0136-0137 and for example, see reference claim 82). 
Regarding claim 25, Wong teaches the method wherein the complex is detected using gel electrophoresis, centrifuge force microscopy, optical tweezers, dynamic light scattering or fluorescence (paragraphs 0115 and 0137). 
Regarding claim 31, Wong teaches the method wherein each of the first and second polymers is conjugated to two or more analyte-specific binding partners, and each analyte-specific binding partner conjugated to a single polymer has specificity for a different analyte (paragraphs 0118-0119 and 0136-0137).

	As to claim 44, the analyte (e.g., antigen, in para. 0136) which is a multicomponent complex (i.e., having different epitopes, see para. 0136).
	As to claim 45, the analyte-specific binding partners (e.g., antibodies, see para. 0136) bind to different components (e.g., epitopes, para. 0136) of the multicomponent complex (e.g., antigen, para. 0136).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0255939, Pub Date: 09/11/2014, hereinafter “Wong”), as applied to claim 1 above, and further in view of Neely et al. (US 2013/0196341, Pub Date: 08/01/2013, hereinafter “Neely”).
Regarding claim 27, Wong teaches the method as described above but fails to teach the method wherein the sample is complex and/or a urine sample. However, Neely teaches throughout the publication methods of detecting one or more analytes in a sample wherein the sample can comprise a bodily fluid such as blood, urine, saliva, semen, serum and the like (paragraph 0048).
prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the sample in the method of Wong to incorporate a complex and/or urine sample as taught by Neely because Wong is generic regarding the type of sample used for detecting the analyte and one skilled in the art would have been motivated to use the appropriate sample for detection of the desired analyte.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0255939, Pub Date: 09/11/2014, hereinafter “Wong”), as applied to claim 1 above.
Regarding claim 29, Wong teaches the method as described above. While Wong fails to specifically teach that the method detects an analyte that is present at less than 100 or less than 10 copies in a sample, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 29 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to recite a physically separate second polymer, which examiner interprets to mean a second polymer that is physically separate from the first polymer. Applicant asserts that claim 1 clarifies that the first and second polymers are physically separate from each other prior to the formation of the complex.
Applicant asserts that Wong does not teach the use of physically separate polymers, each bound to its own analyte-specific binding partner, to detect the presence of an analyte, including an analyte from multiple components (i.e., “multicomponent complex”). Applicant submits that Wong describes the use of analyte-specific binding partners that are present on a single polymer that is a fully or partially double-stranded nucleic acid. Applicant asserts that this is different from the analyte-specific binding partners of the pending claims, which are conjugated to physically separate polymers.
This is not persuasive since Wong teaches, for example in paragraph 0114, that 2 or more bridge oligonucleotides may be used thereby creating a looped conformation in the nucleic acid complex. Examiner notes while Applicant argues that claim 1 has been amended to clarify that the first and second polymers are physically separate from each other prior to the formation of the complex, nothing in the claims require that the first and second polymers be physically separate from each other prior to the formation of the complex. In any case, the first 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641